
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. J. RES. 40
		IN THE SENATE OF THE UNITED
		  STATES
		JOINT RESOLUTION
		Appointing the day for the convening of the
		  first session of the One Hundred Twelfth Congress.
	
	
		That the first regular session of the One
			 Hundred Twelfth Congress shall begin at noon on Wednesday, January 5,
			 2011.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
